DETAILED ACTION
This communication is a first office action on the merits. Claims 1-10, as originally filed are currently pending and have been considered below.

Claim Rejections - 35 USC § 112
Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 appears to repeat most of the structures of claim 5 in a manner in which it is unclear if these are new structures or merely repetitious stating of already claimed structures.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfizenmaier (US 3,973,234).
Regarding claim 1, Pfizenmaier discloses an apparatus comprising:
a fastener portion (62’) extending between a first end and a second end, the fastener portion configured for affixing the twist-tie on an object (Fig. 4 as shown); and
an indicia portion (74’) extending at least partially along the fastener portion, the indicia portion including at least a portion (72’) that is attached to the fastener portion and at least a portion that is separated from the fastener portion by a slit (70’), the slit extending from an open end toward a closed end in a direction of the first end toward the second end, wherein the indicia portion is configured for application of indicia (Fig. 4 shows indicia),
wherein the portion of the indicia portion that is separated from the fastener portion by the slit is movable with respect to the fastener portion and with respect to said object to which the fastener portion can be affixed (Figs. 7 and 4 as shown),
wherein neither the fastener portion nor the indicia portion of the twist-tie includes any adhesive material and wherein the indicia portion cannot be fastened to said object without the fastener portion of the twist-tie, and such that the indicia portion is not configured for attachment to any object (no adhesive is described), and
wherein the indicia portion defines a side that is angled at an acute angle relative to the direction that extends from the first end toward the second end, wherein the angled side of the indicia portion is located at an opposite side from a side of the indicia portion that is adjacent the open end formed by the slit (the rounded edges of 70’ form an acute angle).

Regarding claims 2 and 6, Pfizenmaier further discloses wherein the fastener portion includes a malleable material surrounded by an outer coating (Column 4, lines 5-7 describes wherein a wire is embedded in material).

Regarding claims 3 and 7, Pfizenmaier further disclose wherein the indicia portion includes pre-printed indicia thereon (Column 4, line 3 and Fig. 4 as shown).

Regarding claim 4, Pfizenmaier further disclose wherein the closed end is at a location that is positioned at less than halfway along the length when taken in the direction from the first end toward the second end (Fig. 7 as shown).

Regarding claim 5, Pfizenmaier disclose a cluster of twist-ties comprising:
a plurality of twist-ties (60’, Fig. 6 as shown) defining the cluster, each twist-tie comprising:
a fastener portion (62’) extending between a first end and a second end, the fastener portion configured for affixing the twist-tie on an object (Fig. 4 as shown); and
an indicia portion (74’) extending at least partially along the fastener portion, the indicia portion including at least a portion (72’) that is attached to the fastener portion and at least a portion that is separated from the fastener portion by a slit (70’), the slit extending from an open end toward a closed end in a direction of the first end toward the second end (Fig. 7 as shown), wherein the indicia portion is configured for application of indicia (Fig. 4 shows indicia),
wherein the portion of the indicia portion that is separated from the fastener portion by the slit is movable with respect to the fastener portion and with respect to said object to which the fastener portion can be affixed (Figs. 7 and 4 as shown),
wherein neither the fastener portion nor the indicia portion of the twist-tie includes any adhesive material and wherein the indicia portion cannot be fastened to said object without the fastener portion of the twist-tie, and such that the indicia portion is not configured for attachment to any object (no adhesive is described), and
wherein the indicia portion defines a side that is angled at an acute angle relative to the direction that extends from the first end toward the second end, wherein the angled side of the indicia portion is located at an opposite side from a side of the indicia portion that is adjacent the open end formed by the slit (the rounded edges of 70’ form an acute angle).

Regarding claim 8, Pfizenmaier further disclose wherein each fastener portion defines a length extending between the first end and the second end, the slit defining the closed end at location that is positioned at less than halfway along the length when taken in the direction from the first end toward the second end (Figs. 1-7 as shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pfizenmaier as applied to claim 5 above, and further in view of O’Donnell et al. (US 10,875,349).
Regarding claim 9, as best understood Pfizenmaier discloses, wherein the plurality of twist-ties defines twist-tie pairs, each twist-tie of the pair defining a fastener portion extending along a longitudinal direction between a first end and a second end and an indicia portion extending at least partially along the fastener portion, the indicia portion including at least a portion that is attached to the fastener portion and at least a portion that is separated from the fastener portion by a slit, the slit extending from an open end toward a closed end in a direction of the first end toward the second end of each twist-tie of the pair, wherein the indicia portion of each twist-tie of the pair defines a side that is angled at an acute angle relative to the direction that extends from the first end toward the second end (Claim 5 as rejected above).
Pfizenmaier fails to disclose wherein the angled side of the indicia portion is located at an opposite side from a side of the indicia portion that is adjacent the open end formed by the slit, wherein the twist- ties of each pair are positioned on the cluster so as to at least partially overlap along the longitudinal direction, and wherein when the twist-ties are positioned to at least partially overlap along the longitudinal direction, the angled sides of the twist-ties of the pair face each other wherein the open end of the slit for each twist-tie of a pair are positioned on opposite ends of the pair.
O’Donnell et al. teach angled sides (Fig. 2) and when an embodiment with slits (Fig. 14) is arranged in sheets (Fig. 6 as shown) with slits positioned on opposite ends of pairs (Fig. 6 as shown).
From this teaching of O’Donnell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the clusters in claimed manner for efficient spacing of devices in a sheet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677